Citation Nr: 1137982	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-08 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2008, the Veteran requested a hearing before the Board.  The Veteran withdrew his request in April 2008.  38 C.F.R. § 20.704(e).

The issue of TDIU has been raised by the record in June 2007 and February 2008 and is addressed in the remand below.  See Rice v. Shinseki, 22 Vet. App. 447   (2009); Office of the General Counsel Precedent Opinion (VAOPGCPREC) 6-96 (August 16, 1996); VAOPGCPREC 12-2001 (July 6, 2001).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was scheduled for a VA examination in November 2008 to determine the severity of his PTSD symptoms since his most recent PTSD VA examination had been in November 2006.  The Veteran called and cancelled this VA examination explaining that he would be out of town.  Following his call to the VA, the Veteran also submitted a statement reiterating how he would be out of town at the time of the examination and would call upon his return to set-up a new examination.  

Following the Veteran's phone call, the Veteran's representative stated that the Veteran would be unavailable for an examination in November.  She requested that the Veteran be scheduled for another VA examination in early December.

A new VA examination was scheduled for the Veteran in early December 2008.  Documentation in the file suggests that the Veteran did not report to this examination, and it was cancelled.  

In a February 2009 statement, the Veteran contends that he did not simply fail to appear for his December 2008 VA examination.  As noted earlier, he told the VA that he would be out of town at the time of the November 2008 examination and would call to reschedule upon his return.  Instead, a December 2008 examination was scheduled for the Veteran, possibly at the request of the Veteran's DAV representative, when he was still out town.  Prior to the December VA examination, the Veteran reported that he called the VA and explained that he was still out of town and was unable to attend the examination.  His request to reschedule was denied, and he was told that he needed to reapply for benefits.

Despite the Veteran's repeated missed examinations, the Board will accept the explanations and provide another opportunity for a VA examination.  38 C.F.R. § 3.655.  Although the VA is required by statute and case law to assist appellants in the development of claims, the duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Clearly, therefore, it is incumbent upon the Veteran to cooperate in any way that will facilitate the RO's efforts in developing his claim.  

Also, in an April 2009 statement, the Veteran stated that he wanted to appear personally before the Board concerning his evaluation for PTSD.  It is unclear from this statement whether the Veteran is requesting a Board hearing.  The AMC/RO should send a letter to the Veteran asking him if he desires a hearing before the Board.  If so, one should be scheduled for the Veteran.

The Veteran claims that his PTSD symptoms cause him to be unemployable.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749  (1996).  After having carefully considered the Veteran's TDIU claim, the Board finds that the claim must be remanded for additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to her recent claim for TDIU. If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or corrective VCAA notice with regard to his claims for a higher initial evaluation for PTSD and TDIU such as providing him with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law.  See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.

2.  The AMC/RO should send the Veteran a letter asking him if he desires a Board hearing.  If so, one should be scheduled for the Veteran.

3.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of his psychiatric disorder, to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Document any attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.

4.  The AMC/RO should arrange for another VA psychiatric examination to determine the severity of his service connected disability.  The reviewer is asked to report on the presence or absence of the specific symptoms in the general rating formula for mental disorders.  The examiner should also comment on the degree, if any, of industrial/occupational and social impairment produced by the PTSD.  The examiner must review the additional medical records and assign a GAF, if possible, and explain what the assigned score represents.

The examiner should provide an opinion concerning the impact of the service-connected PTSD on the Veteran's ability to work.  A complete rationale for any opinion expressed must be provided.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.

5.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If he does not report for the examination, the claims folder should include clear documentation of his failure to report.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the last statement or supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including VCAA and any other legal precedent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



